DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it recites a formula that is not possible to synthesize when Y is selected from certain variables. 
Instant paragraph [0019] recites general formula (A-1) 
    PNG
    media_image1.png
    188
    310
    media_image1.png
    Greyscale
wherein “Ys may be the same as or different from each other, and each represent a hydrogen atom, a deuterium atom, a fluorine atom, a chlorine atom, a cyano group, a nitro group, a trimethylsilyl group,…”. However, this definition for the variable Y appears to be impossible to synthesize when the variables a hydrogen atom, a deuterium atom, a fluorine atom, a chlorine atom, a cyano group, a nitro group, and a trimethylsilyl group are selected. For example, in the case where each instance of Y is hydrogen, the claimed general formula (A-1) would contain a partial structure represented by 
    PNG
    media_image2.png
    154
    124
    media_image2.png
    Greyscale
 which is not possible—hydrogen can only have one bond. Similar arguments can be made for a deuterium atom, a fluorine atom, a chlorine atom, a cyano group, a nitro group, and a trimethylsilyl group. Accordingly, the definition for the variable Y is unclear.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some compounds represented by general formula A-1), does not reasonably provide enablement for compounds of general formula (A-1) wherein Y is selected from any of a hydrogen atom, a deuterium atom, a fluorine atom, a chlorine atom, a cyano group, a nitro group, a trimethylsilyl group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 1 defines Y as a hydrogen atom, a deuterium atom, a fluorine atom, a chlorine atom, a cyano group, a nitro group, a trimethylsilyl group, a carbon atom having a substituted or unsubstituted aromatic hydrocarbon group,…”. General formula (A-1) requires single and double bonds attached to each Y
    PNG
    media_image1.png
    188
    310
    media_image1.png
    Greyscale
. The groups a hydrogen atom, a deuterium atom, a 
    PNG
    media_image2.png
    154
    124
    media_image2.png
    Greyscale
, which is not possible.
While enablement is provided for some variables of Y, enablement is not provided for the full scope of Y encompassed by the definition of a hydrogen atom, a deuterium atom, a fluorine atom, a chlorine atom, a cyano group, a nitro group, or a trimethylsilyl group.
Claims 2-12 are rejected for being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites general formula (A-1) 
    PNG
    media_image1.png
    188
    310
    media_image1.png
    Greyscale
wherein “Ys may be the same as or different from each other, and each represent a hydrogen atom, a deuterium atom, a fluorine atom, a chlorine atom, a cyano group, a nitro group, a trimethylsilyl group,…”. However, this definition for the variable Y appears to not be possible when certain variables are selected. For example, in the case where each instance of Y is hydrogen, the claimed general formula (A-1) would contain a partial structure represented by 
    PNG
    media_image2.png
    154
    124
    media_image2.png
    Greyscale
 which is not possible—hydrogen can only have one bond. Similar arguments can be made for a deuterium atom, a fluorine atom, a chlorine atom, a cyano group, a nitro group, and a trimethylsilyl group. Accordingly, the definition for the variable Y is unclear.
For purposes of examination, the variable Y will be interpreted to represent a carbon atom having a hydrogen atom, a carbon atom having a deuterium atom, a carbon atom having a fluorine atom, a carbon atom having a chlorine atom, a carbon atom having a cyano group, a carbon atom having a nitro group, a carbon atom having a trimethylsilyl group, a carbon atom having a triphenylsilyl group, etc.
Claims 1-7
Claim 7 recites “L in the general formulae (A-2) to (A-6) is represented by the following structural formula (B-1), (B-2), or (B-3)…”. However, Claim 7 is dependent only on claim 2, which recites general formula (A-2). General formulae (A-3) to (A-6) are recited in claims 3-6. It is unclear how L in the general formula (A-3) to (A-6) may be represented by structural formula (B-1), (B-2), or (B-3) when claim 7 is only dependent upon claim 2. For purposes of examination, the limitation will be interpreted as “L in the general formula (A-2) is represented by the following structural formula (B-1), (B-2), or (B-3)…”.
Claims 2-12 are rejected for being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gene et al. KR 20170090139 A—English translation obtained from Google Patents, hereinafter referred to as “Gene”.
Regarding claims 1 and 8, Gene teaches an organic electroluminescent device including a triazine derivative represented by formula (1) 
    PNG
    media_image3.png
    207
    209
    media_image3.png
    Greyscale
 (pg. 19, second paragraph under Description and middle of pg. 20). Gene teaches the organic electroluminescent device includes a first electrode, a second electrode, and at least one organic film disposed between the electrodes wherein the organic film includes at least one triazine derivative represented by the general formula (1) 
    PNG
    media_image4.png
    194
    182
    media_image4.png
    Greyscale
 (pg. 27), which reads on the claimed general formula (A-1) wherein:
Every instance of Y is represented by a carbon atom having a hydrogen atom;
L represents a divalent group of a unsubstituted aromatic hydrocarbon group;
Ar represents a substituted aromatic heterocyclic group;
R1 and R2 are not required to be present;
X represents an oxygen atom;
m represents an integer of 0; and
n represents an integer of 0.
As m and n are both 0, it is not required for at least one of the Ys to be nitrogen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gene et al. KR 20170090139 A—English translation obtained from Google Patents, hereinafter referred to as “Gene”—in view of Choong-Hahn et al. WO 2017095100 A1—English translation obtained from Google Patents, hereinafter referred to as “Choong-Hahn”.
Regarding claims 1-2 and 7-8, Gene teaches an organic electroluminescent device including a triazine derivative represented by formula (1) 
    PNG
    media_image3.png
    207
    209
    media_image3.png
    Greyscale
 (pg. 19, second paragraph under Description and middle of pg. 20). Gene teaches the organic electroluminescent device includes a first electrode, a second electrode, and at least one organic film disposed between the electrodes wherein the organic film includes at least one triazine derivative represented by the general formula (1) (bottom of pg. 37). Gene teaches specific examples of formula (1) including compound 4-29 
    PNG
    media_image4.png
    194
    182
    media_image4.png
    Greyscale
 (pg. 27).
Gene fails to teach a compound as above wherein the highlighted fused ring 
    PNG
    media_image5.png
    194
    182
    media_image5.png
    Greyscale
contains a nitrogen. However, Gene does teach it is desirable to obtain an organic light emitting device having improved efficiency and stability (last paragraph of pg. 20). Additionally, Gene teaches the triazine derivative represented by formula (1) may be included in at least one organic layer, wherein the organic layer may be a hole injecting layer, a hole transporting layer, an electron blocking layer, a light emitting layer, a hole blocking layer, and an electron transporting layer (bottom of pg. 37).
Choong-Hahn teaches an organic optoelectronic element comprising a compound represented by formula (1) 
    PNG
    media_image6.png
    211
    182
    media_image6.png
    Greyscale
wherein at least one of R3 and R4 is represented by Formula 2 or 3 
    PNG
    media_image7.png
    126
    159
    media_image7.png
    Greyscale
, wherein the organic optoelectronic device comprising the compound of formula (1) can obtain improved efficiency lifespan and stability (abstract, claim 1, and middle of pg. 13). Additionally, Choong-Hahn teaches the compound represented by formula (1) has excellent thermal stability, hole transporting, hole injection performance, electron transporting and electron injection 
Choong-Hahn teaches in formula (1), X1 and X2 may each be N; m and n may each be an integer of 0; L1 to L3 may each be single bonds; R3 may be hydrogen; R4 may be represented by Formula 3; X1 to X10 may each be N or C(R6); and R6 may be hydrogen and C6 aryloxy groups (middle of pg. 16). Choong-Hahn teaches specific examples of the phenanthrene substituent represented by Formula 3 including Formula B-4 
    PNG
    media_image8.png
    95
    171
    media_image8.png
    Greyscale
 (bottom of pg. 18). Additionally, Choong-Hahn teaches in Formula B-4, adjacent R groups may join to form a condensed ring (beginning of pg. 19).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to replace a carbon atoms with a nitrogen atom on the highlighted fused ring of compound 4-29
    PNG
    media_image9.png
    188
    152
    media_image9.png
    Greyscale
, based on the teaching of Choong-Hahn. The motivation for doing so would have been to increase the electron mobility of the compound and thus improve the efficiency, durability, stability, and life of the device, as taught by Choong-Hahn.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to replace the highlighted carbon atom with nitrogen 
    PNG
    media_image10.png
    79
    182
    media_image10.png
    Greyscale
, as shown in Formula B-4 of Choong-Hahn, because it would have been choosing a specific carbon atom to replace, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the triazine derivative in the organic electroluminescent device of Gene in view of Choong-Hahn and possessing the benefits taught by Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the phenanthrene structure having the benefits taught by Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claims 1 and 2, the modified compound of Gene in view of Choong-Hahn has the following structure:

    PNG
    media_image11.png
    490
    425
    media_image11.png
    Greyscale
which reads on the claimed general formula (A-1) and general formula (A-2) wherein:
the highlighted Y is represented by nitrogen 
    PNG
    media_image12.png
    105
    113
    media_image12.png
    Greyscale
;
the highlighted Ys are represented by carbon atom with hydrogen 
    PNG
    media_image13.png
    105
    113
    media_image13.png
    Greyscale
;
L represents a divalent group of a unsubstituted aromatic hydrocarbon group;
Ar represents a substituted aromatic heterocyclic group;
R1 and R2 each represent a hydrogen atom;
X represents an oxygen atom;
m represents an integer of 4; and
n represents an integer of 2.
Per claim 7, the modified compound of Gene in view of Choong-Hahn reads on the claimed formula B-2 wherein R21 and R19 each represent a binding site, R20 and R16 to R18 are each hydrogen, and R11 to R15 and R22 to R29 are not required to be present.
Regarding claim 3, Gene in view of Choong-Hahn teach the organic electroluminescent device of claim 1, as described above. 
The modified compound of Gene in view of Choong-Hahn fails to teach carbon is replaced with nitrogen in the following position 
    PNG
    media_image14.png
    107
    123
    media_image14.png
    Greyscale
. 
However, Choong-Hahn teaches in Formula 3 
    PNG
    media_image7.png
    126
    159
    media_image7.png
    Greyscale
, any of X1 to X10 may be N or C(R6) (middle of pg. 17). Additionally, Choong-Hahn teaches by changing the position and number of nitrogen in the basic skeleton of the phenanthrene substituent (Formula 2 and 3), the electron mobility of the compound can be increased (middle of pg. 16 and bottom of pg. 17). Accordingly, by changing the number and position of nitrogen in the phenanthrene substituent, the efficiency, durability, and stability of the device can be improved and the life of the device can be efficiently increased (bottom of pg. 17).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the position of the highlighted nitrogen atom 
    PNG
    media_image15.png
    2
    11
    media_image15.png
    Greyscale
, based on the teaching of Choong-Hahn.  The motivation for doing so would have been to increase the electron mobility of the compound and thus improve the efficiency, durability, stability, and life of the device, as taught by Choong-Hahn.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the position of the nitrogen atom from 
    PNG
    media_image15.png
    2
    11
    media_image15.png
    Greyscale
to
    PNG
    media_image14.png
    107
    123
    media_image14.png
    Greyscale
, because it would have been choosing from one of X1 to X10, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the modified compound 4-29 of Gene in view of Choong-Hahn of the organic electroluminescent device of Gene in view of Choong-Hahn and possessing the benefits taught by Gene and Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the phenanthrene structure having the benefits taught by Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 3, the modified compound of Gene in view of Choong-Hahn has the following structure:

    PNG
    media_image16.png
    492
    439
    media_image16.png
    Greyscale
which reads on the claimed general formula (A-1) and general formula (A-3) wherein:
the highlighted Y is represented by nitrogen 
    PNG
    media_image17.png
    110
    113
    media_image17.png
    Greyscale
;
the highlighted Ys are represented by carbon atom with hydrogen 
    PNG
    media_image18.png
    105
    113
    media_image18.png
    Greyscale
;
L represents a divalent group of a unsubstituted aromatic hydrocarbon group;
Ar represents a substituted aromatic heterocyclic group;
R1 and R2 each represent a hydrogen atom;
X represents an oxygen atom;
m represents an integer of 4; and
n represents an integer of 2.
Regarding claim 4
The modified compound of Gene in view of Choong-Hahn fails to teach carbon is replaced with nitrogen in the following position 
    PNG
    media_image19.png
    112
    89
    media_image19.png
    Greyscale
. 
However, Choong-Hahn teaches in Formula 3 
    PNG
    media_image7.png
    126
    159
    media_image7.png
    Greyscale
, any of X1 to X10 may be N or C(R6) (middle of pg. 17). Additionally, Choong-Hahn teaches by changing the position and number of nitrogen in the basic skeleton of the phenanthrene substituent (Formula 2 and 3), the electron mobility of the compound can be increased (middle of pg. 16 and bottom of pg. 17). Accordingly, by changing the number and position of nitrogen in the phenanthrene substituent, the efficiency, durability, and stability of the device can be improved and the life of the device can be efficiently increased (bottom of pg. 17).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the position of the highlighted nitrogen atom 
    PNG
    media_image15.png
    2
    11
    media_image15.png
    Greyscale
, based on the teaching of Choong-Hahn.  The motivation for doing so 
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the position of the nitrogen atom from 
    PNG
    media_image15.png
    2
    11
    media_image15.png
    Greyscale
to 
    PNG
    media_image19.png
    112
    89
    media_image19.png
    Greyscale
, because it would have been choosing from one of X1 to X10, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the modified compound 4-29 of Gene in view of Choong-Hahn of the organic electroluminescent device of Gene in view of Choong-Hahn and possessing the benefits taught by Gene and Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the phenanthrene structure having the benefits taught by Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 4, the modified compound of Gene in view of Choong-Hahn has the following structure:

    PNG
    media_image20.png
    495
    431
    media_image20.png
    Greyscale
which reads on the claimed general formula (A-1) and general formula (A-4) wherein:
the highlighted Y is represented by nitrogen 
    PNG
    media_image21.png
    105
    113
    media_image21.png
    Greyscale
;
the highlighted Ys are represented by carbon atom with hydrogen 
    PNG
    media_image22.png
    113
    113
    media_image22.png
    Greyscale
;
L represents a divalent group of a unsubstituted aromatic hydrocarbon group;
Ar represents a substituted aromatic heterocyclic group;
R1 and R2 each represent a hydrogen atom;
X represents an oxygen atom;
m represents an integer of 4; and
n represents an integer of 2.
Regarding claim 5, Gene in view of Choong-Hahn teach the organic electroluminescent device of claim 1, as described above. 
The modified compound of Gene in view of Choong-Hahn fails to teach carbon is replaced with nitrogen in the following position 
    PNG
    media_image23.png
    98
    106
    media_image23.png
    Greyscale
. 
However, Choong-Hahn teaches in Formula 3 
    PNG
    media_image7.png
    126
    159
    media_image7.png
    Greyscale
, any of X1 to X10 may be N or C(R6) (middle of pg. 17). Additionally, Choong-Hahn teaches by changing the position and number of nitrogen in the basic skeleton of the phenanthrene substituent (Formula 2 and 3), the electron mobility of the compound can be increased (middle of pg. 16 and bottom of pg. 17). Accordingly, by changing the number and position of nitrogen in the phenanthrene substituent, the efficiency, durability, and stability of the device can be improved and the life of the device can be efficiently increased (bottom of pg. 17).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the position of the highlighted nitrogen atom 
    PNG
    media_image15.png
    2
    11
    media_image15.png
    Greyscale
, based on the teaching of Choong-Hahn.  The motivation for doing so would have been to increase the electron mobility of the compound and thus improve the efficiency, durability, stability, and life of the device, as taught by Choong-Hahn.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to change the position of the nitrogen atom from 
    PNG
    media_image15.png
    2
    11
    media_image15.png
    Greyscale
to 
    PNG
    media_image23.png
    98
    106
    media_image23.png
    Greyscale
, because it would have been choosing from one of X1 to X10, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the modified compound 4-29 of Gene in view of Choong-Hahn of the organic electroluminescent device of Gene in view of Choong-Hahn and possessing the benefits taught by Gene and Choong-Hahn.  One of  
Per claim 5, the modified compound of Gene in view of Choong-Hahn has the following structure:

    PNG
    media_image24.png
    493
    426
    media_image24.png
    Greyscale
which reads on the claimed general formula (A-1) and general formula (A-5) wherein:
the highlighted Y is represented by nitrogen 
    PNG
    media_image25.png
    105
    113
    media_image25.png
    Greyscale
;
the highlighted Ys are represented by carbon atom with hydrogen 
    PNG
    media_image26.png
    111
    113
    media_image26.png
    Greyscale
;
L represents a divalent group of a unsubstituted aromatic hydrocarbon group;
Ar represents a substituted aromatic heterocyclic group;
R1 and R2 
X represents an oxygen atom;
m represents an integer of 4; and
n represents an integer of 2.
Regarding claim 6, Gene in view of Choong-Hahn teach the organic electroluminescent device of claim 1, as described above. 
The modified compound of Gene in view of Choong-Hahn fails to teach an additional carbon is replaced with nitrogen in the following position 
    PNG
    media_image27.png
    127
    114
    media_image27.png
    Greyscale
. 
However, Choong-Hahn teaches in Formula 3 
    PNG
    media_image7.png
    126
    159
    media_image7.png
    Greyscale
, any of X1 to X10 may be N or C(R6
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to increase the number of nitrogen atoms in the phenanthrene group, based on the teaching of Choong-Hahn.  The motivation for doing so would have been to increase the electron mobility of the compound and thus improve the efficiency, durability, stability, and life of the device, as taught by Choong-Hahn.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to increase the number of nitrogen atoms by one, wherein the additional nitrogen atom is in the highlighted position 
    PNG
    media_image27.png
    127
    114
    media_image27.png
    Greyscale
, because it would have been choosing either N or C(R6) for X1 to X10, wherein the additional N is chosen from one of X1 to X10, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the modified compound 4-29 of Gene in view of Choong-Hahn of the organic electroluminescent device of Gene in view of Choong-Hahn and possessing the benefits taught by Gene and Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the phenanthrene structure having the benefits taught by Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 6, the modified compound of Gene in view of Choong-Hahn has the following structure:

    PNG
    media_image28.png
    492
    427
    media_image28.png
    Greyscale
which reads on the claimed general formula (A-1) and general formula (A-6) wherein:
the highlighted Ys are represented by nitrogen 
    PNG
    media_image29.png
    107
    113
    media_image29.png
    Greyscale
;
the highlighted Ys are represented by carbon atom with hydrogen 
    PNG
    media_image30.png
    105
    113
    media_image30.png
    Greyscale
;
L represents a divalent group of a unsubstituted aromatic hydrocarbon group;
Ar represents a substituted aromatic heterocyclic group;
R1 and R2 each represent a hydrogen atom;
X represents an oxygen atom;
m represents an integer of 4; and
n represents an integer of 2.
Regarding claim 9
Gene teaches the organic film layer including at least one triazine derivative represented by the general formula (1) may be an electron transport layer (bottom of pg. 37). Additionally, Gene specifically teaches a triazine derivative represented by the general formula (1) is useful as an electron transport layer material (bottom of pg. 37). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-29 in the electron transport layer, because it would have been choosing a specific organic layer in which to include the modified compound of Gene in view of Choong-Hahn, which would have been a choice from a finite number of identified, predictable solutions of organic electroluminescent device of Gene in view of Choong-Hahn and possessing the benefits taught by Gene and Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the modified compound of Gene in view of Choong-Hahn in various organic layers having the benefits taught by Gene and Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 10, Gene in view of Choong-Hahn teach the organic electroluminescent device of claim 8, as described above. 
Gene teaches the organic film layer including at least one triazine derivative represented by the general formula (1) may be a hole blocking layer (bottom of pg. 37). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-29 in the hole blocking layer, because it would have been choosing a specific organic layer in which to include the modified compound of Gene in view of Choong-Hahn, which would have been a choice from a finite number of identified, predictable solutions of organic electroluminescent device of Gene in view of Choong-Hahn and possessing the benefits taught by Gene and Choong-Hahn.  One of ordinary skill in the art would  
Regarding claim 11, Gene in view of Choong-Hahn teach the organic electroluminescent device of claim 8, as described above. 
Gene teaches the organic film layer including at least one triazine derivative represented by the general formula (1) may be a light emitting layer (bottom of pg. 37). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-29 in the light emitting layer, because it would have been choosing a specific organic layer in which to include the modified compound of Gene in view of Choong-Hahn, which would have been a choice from a finite number of identified, predictable solutions of organic electroluminescent device of Gene in view of Choong-Hahn and possessing the benefits taught by Gene and Choong-Hahn.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the modified compound of Gene in view of Choong-Hahn in various organic layers having the benefits taught by Gene and Choong-Hahn in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 12, Gene in view of Choong-Hahn teach the organic electroluminescent device of claim 8, as described above. 
Gene teaches the organic film layer including at least one triazine derivative represented by the general formula (1) may be an electron injection layer (middle of pg. 20). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-29 in the electron . 

Claims 1, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gene et al. KR 20170090139 A—English translation obtained from Google Patents, hereinafter referred to as “Gene”—in view of Sun et al. KR 20160050361 A—English translation obtained from Google Patents, hereinafter referred to as “Sun”.
Regarding claims 1, 6, and 8, Gene teaches an organic electroluminescent device including a triazine derivative represented by formula (1) 
    PNG
    media_image3.png
    207
    209
    media_image3.png
    Greyscale
 (pg. 19, second paragraph under Description and middle of pg. 20). Gene teaches the organic electroluminescent device includes a first electrode, a second electrode, and at least one organic film disposed between the electrodes wherein the organic film includes at least one triazine derivative represented by the general formula (1) 
    PNG
    media_image31.png
    187
    152
    media_image31.png
    Greyscale
 (pg. 24).
Gene fails to teach a compound as above wherein the highlighted fused ring
    PNG
    media_image32.png
    188
    152
    media_image32.png
    Greyscale
contains a nitrogen atom. However, Gene does teach it is desirable to obtain an organic light emitting device having improved efficiency and stability (last paragraph of pg. 20). Additionally, Gene teaches the triazine derivative represented by formula (1) may be included in at least one organic layer, wherein the organic layer may be a hole injecting layer, a hole transporting layer, an electron blocking layer, a light emitting layer, a hole blocking layer, and an electron transporting layer (bottom of pg. 37).
Sun teaches an organic optoelectronic device comprising a compound represented by chemical formula 1 
    PNG
    media_image33.png
    225
    231
    media_image33.png
    Greyscale
 , wherein the organic optoelectronic device comprising the compound of chemical formula 1 has high efficiency and long lifetime (abstract and claim 1). Additionally, Sun teaches a compound represented by chemical formula 1 has increased electrochemical 
Sun teaches in chemical formula 1, at least two of X3 to X6 are N (middle of pg. 12). Sun teaches L1 may be a C6 arylene group; R1 may be represented by 
    PNG
    media_image34.png
    88
    85
    media_image34.png
    Greyscale
 ; L2 to L4 may each be a single bond; R2 to R4 may each be hydrogen; R5 may be a substituted C6 aryl group wherein; and combinations of R1 to R5 may be fused to form a ring  (second half of pg. 13, and pg. 14). Sun additionally teaches specific examples of chemical formula 1 including compound A-1
    PNG
    media_image35.png
    40
    60
    media_image35.png
    Greyscale
(pg. 15). Sun teaches a compound represented by chemical formula 1 may be used in a light emitting layer, a hole injection layer, a hole transport layer, an electron blocking layer, an electron transport layer, an electron injection layer, and a hole blocking layer (first half of pg. 21).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to replace two carbon atoms with nitrogen atoms on the highlighted fused ring of compound 4-1
    PNG
    media_image9.png
    188
    152
    media_image9.png
    Greyscale
, so that the compound of Gene reads on the claimed chemical formula (1) of Sun and consequently obtains the benefits taught by Sun. The benefits being increased electrochemical stability, thermal stability, chemical reaction stability, and radical stability of the compound and high efficiency and long lifetime of the device, as taught by Sun.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to replace the highlighted carbon atoms with nitrogen 
    PNG
    media_image36.png
    71
    152
    media_image36.png
    Greyscale
, as shown in compound A-1 of Sun
    PNG
    media_image35.png
    40
    60
    media_image35.png
    Greyscale
, because it would have been choosing two specific carbon atoms to replace, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the triazine derivative in the organic electroluminescent device of Gene in view of Sun and possessing the benefits taught by Sun.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by chemical formula (1) having the benefits taught by Sun in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As the modified compound of Gene in view of Sun read on the chemical formula 1 of Sun wherein (i) X2, X4, and X6 are N, X1, X3, and X5 are each CRa wherein Ra is hydrogen in each instance; (ii)  L1 is an C6 arylene group, L2 to L4 are each a single bond; (iii) R1 is represented by 
    PNG
    media_image34.png
    88
    85
    media_image34.png
    Greyscale
, R2 to R4 are each be hydrogen; R5 is a substituted C6 aryl group; and (iv) R4 and R5 are fused to form a ring  (Sun, second half of pg. 13, and pg. 14), the modified compound is expected to obtain the benefits of Sun.
Per claims 1 and 6, the modified compound of Gene in view of Sun has the following structure:

    PNG
    media_image37.png
    494
    305
    media_image37.png
    Greyscale
which reads on the claims general formula (A-1) and general formula (A-6) wherein:
the highlighted Ys are represented by nitrogen 
    PNG
    media_image29.png
    107
    113
    media_image29.png
    Greyscale
;
the highlighted Ys are represented by carbon atom with hydrogen 
    PNG
    media_image30.png
    105
    113
    media_image30.png
    Greyscale
;
L represents a divalent group of a unsubstituted aromatic hydrocarbon group;
Ar represents a substituted aromatic heterocyclic group;
R1 and R2 each represent a hydrogen atom;
X represents an oxygen atom;
m represents an integer of 4; and
n represents an integer of 2.
Regarding claim 9, Gene in view of Sun teach the organic electroluminescent device of claim 8, as described above. 
Gene teaches the organic film layer including at least one triazine derivative represented by the general formula (1) may be an electron transport layer (bottom of pg. 37). Additionally, Gene specifically teaches a triazine derivative represented by the general formula (1) is useful as an electron transport layer material (bottom of pg. 37). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-1 in the electron transport layer, because it would have been choosing a specific organic layer in which to include the modified compound of Gene in view of Sun, which would have been a choice from a finite number of identified, predictable solutions of organic electroluminescent device of Gene in view of Sun and possessing the benefits taught by Gene and Sun.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the modified compound of Gene in view of Sun in various organic layers having the benefits taught by Gene and Sun in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 10, Gene in view of Sun teach the organic electroluminescent device of claim 8, as described above. 
Gene teaches the organic film layer including at least one triazine derivative represented by the general formula (1) may be a hole blocking layer (bottom of pg. 37). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-1 in the hole blocking layer, because it would have been choosing a specific organic layer in which to include the modified compound of Gene in view of Sun, which would have been a choice from a finite number of identified, predictable solutions of organic electroluminescent device of Gene in view of Sun and possessing the  
Regarding claim 11, Gene in view of Sun teach the organic electroluminescent device of claim 8, as described above. 
Gene teaches the organic film layer including at least one triazine derivative represented by the general formula (1) may be a light emitting layer (bottom of pg. 37). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-1 in the light emitting layer, because it would have been choosing a specific organic layer in which to include the modified compound of Gene in view of Sun, which would have been a choice from a finite number of identified, predictable solutions of organic electroluminescent device of Gene in view of Sun and possessing the benefits taught by Gene and Sun.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the modified compound of Gene in view of Sun in various organic layers having the benefits taught by Gene and Sun in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 12, Gene in view of Sun teach the organic electroluminescent device of claim 8, as described above. 
Gene teaches the organic film layer including at least one triazine derivative represented by the general formula (1) may ben electron injection layer (middle of pg. 20). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 4-1 in the electron injection layer, because it would have been choosing a specific organic layer in which to include the modified . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0133602 A recites compounds of Chemical Formula 7 
    PNG
    media_image38.png
    234
    279
    media_image38.png
    Greyscale
 (claim 10).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786